United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Carol Stream, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2248
Issued: September 27, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 8, 2009 appellant timely appealed the August 6, 2009 merit decision of the
Office of Workers’ Compensation Programs, which denied her claim for an employment-related
emotional condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUE
The issue is whether appellant sustained an emotional condition in the performance of
duty.
FACTUAL HISTORY
On January 12, 2005 appellant, then a 48-year-old mail processing clerk, filed a claim
(Form CA-2) for employment-related stress commencing October 8, 2004.1 She first realized
1

Appellant had been working limited duty due to a previous injury.

her condition was employment related on December 22, 2004. Appellant claimed that on several
occasions management verbally attacked her, which caused her to seek professional help. She
was off work for approximately seven days in January 2005. Within a few weeks of filing her
emotional condition claim, appellant filed another claim for injury to her head and right shoulder
that occurred on January 27, 2005. She was using a restroom at work when a plastic toilet paper
dispenser fell open, striking the right side of her head and her right shoulder.2
On February 17, 2005 the Office asked appellant to submit additional factual and medical
information regarding her emotional condition. In response, appellant submitted a February 22,
2005 statement.
Appellant filed an Equal Employment Opportunity (EEO) complaint regarding a
September 22, 2004 incident involving Anthony Teemer, a supervisor, who gave her a letter
requesting updated medical information. She objected to the request because she had recently
submitted information regarding her work restrictions. Mr. Teemer insisted that appellant follow
instructions. Appellant noted that the signatures on the September 17, 2004 letter were not
original, but had been stamped and she refused to accept the letter with the stamped signatures.
Mr. Teemer retracted the letter and later reissued one with the appropriate signatures. He noted
it was common practice to request medical information from limited-duty employees. Similar
letters were issued to all limited-duty employees that required updated medical information. The
EEO complaint was subsequently dismissed as untimely.3
As to the alleged verbal abuse, appellant stated that Gilbert Lopez, an injury
compensation manager, called her a troublemaker on October 8, 2004. She had gone to the
personnel office to see Connie Clay, the receptionist, about some benefit forms. Mr. Lopez
approached appellant and asked if he could be of any assistance. Appellant told him she was
waiting for Ms. Clay, and he replied that Ms. Clay might be at lunch. When she turned to look at
the forms on display, Mr. Lopez asked if she had come to start trouble, because she was nothing
but a troublemaker.
Appellant filed both a grievance and an EEO complaint regarding the October 8, 2004
incident with Mr. Lopez. A November 1, 2004 grievance status report noted that Mr. Lopez
expressed a willingness to apologize in person if he had offended appellant; however, she
refused the proposed settlement. The EEO complaint was dismissed by decision dated
January 12, 2005.4
Mr. Lopez submitted an August 1, 2005 statement. He noted that the October 8, 2004
incident began when appellant knocked on the door to gain entrance to the Human Resources
(HR) Department. Mr. Lopez let appellant in and jokingly asked her if she was there to start
trouble. They both laughed and appellant responded that she was always starting trouble.
Mr. Lopez stated that appellant then proceeded to her destination in the HR department. At no
2

The Office denied the claim on April 21, 2005 because appellant failed to establish that the incident occurred as
alleged.
3

Appellant waited until November 10, 2004, more than 45 days, before filing her EEO complaint.

4

The copy of the January 12, 2005 decision that appellant submitted only included pages 1 and 4.

2

point did he attack her. Mr. Lopez stated that he had not been confrontational, he had held many
discussions with appellant and they were always in a “normal tone” and the course of their
conversations had always been “business friendly.”
In a February 22, 2005 statement, appellant alleged that on December 23, 2004 Cynthia
Walker, a supervisor, exhibited aggressive behavior when she approached her demanding to
know where appellant had been. On December 30, 2004 Ms. Walker had instructed Jimella
Wright, appellant’s immediate supervisor, to have a preliminary discussion with appellant
regarding an unspecified incident.
Appellant filed a grievance and an EEO complaint alleging that Ms. Walker retaliated
against her for having filed an EEO complaint against Mr. Teemer. In her grievance, she alleged
that Ms. Walker approached her in a hostile manner on December 19, 2004 asking where she had
been. Appellant explained her morning routine, of which Ms. Walker was already aware. She
had been in the postage due unit retrieving mail for the nixie unit to work on that day.
Ms. Walker told appellant that she could no longer work mail from the plastic tubs. Appellant
replied that she had been working from the tubs for two years and asked Ms. Walker what her
problem was today. She explained that the area where she worked was cold and noisy and that
the tubs prevented the air from blowing on her. Appellant told Ms. Walker that she was being
harassed only because she filed an EEO complaint against Mr. Teemer. Ms. Walker denied the
accusation. Appellant again asked Ms. Walker what her problem was and she reportedly stated
that another manager had been complaining about the tubs.
Appellant stated that Ms. Walker approached her again on December 22, 2004 regarding
her use of tubs. She questioned Ms. Walker’s authority to tell her how to work given that she
was neither the unit supervisor nor her immediate supervisor. Ms. Walker claimed authority as a
coordinator of every unit, which appellant described as some made-up title to justify the
harassment. Appellant noted that a white female coworker in her unit was permitted to work
with a gurney while appellant worked with tubs. However, the other woman was not asked to
remove the gurney. Appellant claimed that Ms. Walker prohibited her from working in the best
and most comfortable way. Ms. Walker allegedly told appellant there would be no walking that
day. Appellant reiterated the allegations in her December 23, 2004 EEO complaint.
On August 9, 2005 Ms. Walker responded to appellant’s allegations concerning the
incidents of December 23 and 30, 2004. She explained that as a supervisor it was her
responsibility to ensure that her unit took timely breaks and lunches. Appellant had been away
from the unit for approximately one hour between her break and lunch. When questioned, she
reportedly told Ms. Walker that her doctor advised her to take long walks. Ms. Walker noted
that as an acting manager there were times when the scheduled manager either left or was in a
meeting and she would be placed in charge. She indicated that she was unaware of any EEO
claims by appellant at the time.
Appellant also alleged incidents that happened in February and March 2005 pertaining to
her traumatic injury claim of January 27, 2005 when the plastic toilet paper dispenser opened
striking her on the head and right shoulder. She noted that just a few months prior she had a
biopsy on the right side of her head, which resulted in a diagnosis of discoid lupus erythematosus

3

(DLE).5 Appellant explained that, after the January 27, 2005 incident, she experienced
headaches and her physician recommended a magnetic resonance imaging scan and advised that
she not return to work until February 16, 2005.6
Appellant stated that the employing establishment called her at home on February 3, 2005
and advised her to report for a fitness-for-duty examination the following day.7 Dr. Eva T.
Ostrowski, a Board-certified internist, examined appellant on February 4, 2005. She noted
complaints of headaches and right shoulder pain from getting hit by a plastic toilet paper cover.
Appellant advised Dr. Ostrowski that she was unable to do anything due to headaches and
depression. Dr. Ostrowski diagnosed nonspecific headaches unrelated to the recently reported
trauma and advised that appellant could return to work in her previous position. The employing
establishment provided a job offer based on Dr. Ostrowski’s findings. However, appellant
contacted her personal physician who recommended that she not return to work until
February 15, 2005. She alleged that Dr. Ostrowski told her that due to her conditions and the
situations she was working under, she should retire on disability.
Appellant received another call at home on February 14, 2005 requesting a meeting the
following morning in reference to her January 27, 2005 injury claim. She initially agreed to the
meeting but, after contacting a union steward, she cancelled. The steward informed appellant
that she did not have to report to work on an unscheduled day. Mr. Teemer allegedly called
appellant the following morning insisting that she attend the meeting. Appellant told
Mr. Teemer that she would not cancel any appointments or be intimidated or harassed on her
unscheduled days off. When she returned to work on February 16, 2005 no discussion was held
about her injury. Appellant contended that this was another form of harassment.
On March 4, 2005 Ms. Walker offered appellant a position that involved walking around
the facility checking mail and inputting data into a laptop computer. She told appellant that she
considered her for the position based on her demonstrated computer skills. Appellant rejected
the job offer because she sensed something “fishy” about it.8 Later that day she was questioned
by a postal inspector and a contract fraud analyst. Together with a union steward, appellant
reviewed surveillance footage of her coming and going on certain days. She alleged that the
postal inspector tried to intimidate her.
5

Appellant submitted a copy of the October 4, 2004 pathology report which confirmed the diagnosis of DLE.

6

Appellant submitted for the record a February 11, 2005 prescription pad note from Dr. Jacob Salomon, a Boardcertified surgeon, who excused her from work through February 16, 2005. Dr. Salomon subsequently provided
disability certificates for February 18 and 19 and March 5 and 6, 2005 because of headaches and right shoulder pain
from the January 27, 2005 injury.
7

The employing establishment notified appellant by letter dated February 3, 2005 explaining that the scheduled
examination was in reference to the job injury she sustained on January 27, 2005 and was necessary in order to
determine her ability to perform her employment duties.
8

In her August 9, 2005 statement, Ms. Walker indicated that it was her responsibility to extend job offers to all
tour 2 injured employees. On or about March 4, 2005 she offered appellant a position in the data conversion
department, which involved using a handheld computer and entering data. Ms. Walker stated that the position was
within appellant’s medical restrictions but she nonetheless rejected it, as was the case with previous job offers. She
indicated that the employing establishment accommodated appellant’s medical restrictions.

4

Effective March 7, 2005 the employing establishment placed appellant on off-duty status
without pay for allegedly engaging in activities inconsistent with her claim of total disability
during the months of January and February 2005. The Postal Inspection Service prepared a
March 18, 2005 investigative memorandum that included surveillance of appellant on six days
between February 7 and 21, 2005, as well as information obtained during her March 4, 2005
interview.
On April 6, 2005 the employer issued appellant a notice of removal for engaging in
activities inconsistent with her claim of total disability. The effective date of the removal was
May 14, 2005.
In a February 27, 2005 report, Dr. Thomas D. MacRoy, Ph.D., a clinical psychologist,
diagnosed major depression. He noted that appellant had reported that it was not her job but
rather the negative interactions with supervisors that she believed contributed to her problems.
In a decision dated October 21, 2005, the Office denied appellant’s emotional condition
claim, finding that she did not establish any compensable employment factors.
Appellant timely requested an oral hearing, which was held on May 18, 2009. At the
hearing, she submitted reports from Dr. MacRoy dated December 22, 2004 and May 17, 2009.
Posthearing appellant submitted a May 27, 2009 statement from a coworker, Cassandra Ellis,
who witnessed “verbal, harassment and discrimination by management” against appellant in
2004 and 2005. Ms. Ellis stated that management verbally attacked appellant whenever they
would come in contact with her, including when appellant was walking about getting mail for
work, when she was on breaks or at lunch, and even while she was in the restroom. She also
stated that managers would use the public address (PA) system to contact appellant when they
knew she was either at one place or another and that appellant was asked where she had been or
where she was going. Ms. Ellis stated that she witnessed management take plastic tubs from
appellant that she used to accommodate her injury. She noted that management put appellant in
emergency placement status.
In a June 16, 2009 letter to the hearing representative, appellant provided a timeline of
events that caused or contributed to her claimed emotional condition. She reiterated the
incidents of September 22, October 8, 2004, and February 4, 14 and 15, 2005. Appellant noted
an October 14, 2004 incident when Ms. Walker and Mr. Teemer allegedly used the PA system to
locate her while knowing that she was either on a break, at lunch or in the restroom. On
February 17, 2005 Mr. Lopez and Mary Hughes, an injury compensation specialist, allegedly
questioned her about her work abilities in a “hostile tone.” Appellant also mentioned a meeting
in a conference room when she was reportedly dismissed from the employing establishment.
Ms. Walker and another manager, Melvin Dean, allegedly walked in the conference room and
started laughing aloud as they approached appellant.
By decision dated August 6, 2009, an Office hearing representative affirmed the
October 21, 2005 decision. The hearing representative found that appellant did not establish any
compensable employment factors.

5

LEGAL PRECEDENT
To establish that she sustained an emotional condition causally related to factors of her
federal employment, appellant must submit: (1) factual evidence identifying and supporting
employment factors or incidents alleged to have caused or contributed to her condition;
(2) rationalized medical evidence establishing that she has an emotional condition or psychiatric
disorder; and (3) rationalized medical opinion evidence establishing that her emotional condition is
causally related to the identified compensable employment factors.9
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to one’s employment. There are situations where an injury or illness has some
connection with the employment, but nevertheless does not come within the purview of workers’
compensation. When disability results from an emotional reaction to regular or specially
assigned work duties or a requirement imposed by the employment, the disability is deemed
compensable.10 Disability is not compensable, however, when it results from factors such as an
employee’s fear of a reduction-in-force or frustration from not being permitted to work in a
particular environment or hold a particular position.11 Perceptions and feelings alone are not
compensable. To establish entitlement to benefits, a claimant must establish a basis in fact for
the claim by supporting her allegations with probative and reliable evidence.12 When the matter
asserted is a compensable factor of employment and the evidence of record establishes the truth
of the matter, the Office must base its decision on an analysis of the medical evidence.13
ANALYSIS
Appellant did not attribute her emotional condition to the performance of her regular or
specially assigned duties under Cutler. Rather, she contends that she was harassed by Mr. Lopez
and Mr. Teemer because she had filed several workers’ compensation claims. Appellant claimed
to have been verbally attacked by Mr. Lopez on October 8, 2004. For harassment to give rise to
a compensable disability there must be evidence that harassment occurred.14 The mere
perception of harassment is not compensable.15 Allegations of harassment must be substantiated
by reliable and probative evidence.16 Verbal abuse or threats of physical violence in the
9

See Kathleen D. Walker, 42 ECAB 603 (1991).

10

Pamela D. Casey, 57 ECAB 260, 263 (2005).

11

Lillian Cutler, 28 ECAB 125, 129 (1976).

12

Kathleen D. Walker, supra note 9.

13

See Norma L. Blank, 43 ECAB 384, 389-90 (1992). Unless a claimant establishes a compensable factor of
employment, it is unnecessary to address the medical evidence of record. Garry M. Carlo, 47 ECAB 299,
305 (1996).
14

Donna J. DiBernardo, 47 ECAB 700, 703 (1996).

15

Id.

16

Joel Parker Sr., 43 ECAB 220, 225 (1991).

6

workplace are compensable under certain circumstances.17 This, however, does not imply that
every ostensibly abusive or threatening statement uttered in the workplace will give rise to
coverage under the Federal Employees’ Compensation Act.18 Verbal altercations and difficult
relationships with supervisors, when sufficiently detailed and supported by the record, may
constitute compensable factors of employment.19 For appellant to prevail on her claim, she must
support her allegations with probative and reliable evidence.20
Appellant did not provide specific details about alleged harassment or verbal abuse. She
variously described being approached in a “hostile manner” and being addressed in a “hostile
tone.” Appellant described Ms. Walker as exhibiting “aggressive behavior” and being “fishy”
with respect to a March 4, 2005 limited-duty job offer. On another unspecified occasion,
Ms. Walker and Mr. Dean allegedly laughed aloud as they approached appellant in a conference
room, prior to her dismissal. Mr. Lopez was purportedly abusive on October 8, 2004 when he
asked appellant if she was in the HR department to start trouble. According to his August 1,
2005 statement, he and appellant both laughed at his remark and she replied that she was always
starting trouble. Mr. Lopez noted that he was not being confrontational and had not attacked
appellant that day. He also indicated that his many discussions with appellant were conducted in
a “normal tone” and had always been “business friendly.” The record further indicated that
Mr. Lopez offered to personally apologize if his remarks offended appellant; an offer she
reportedly declined. Under the circumstance, asking appellant if she was in the HR department
to start trouble or calling her a troublemaker does not rise to compensable verbal abuse. The
Board further finds that appellant has not substantiated her various allegations of harassment.
None of the above-noted incidents are sufficiently descriptive to determine whether workplace
harassment did in fact occur.
Appellant took exception to Mr. Teemer’s September 22, 2004 request that she provide
updated medical evidence regarding her work restrictions. She objected to the request because
she had reportedly submitted similar information just a few days prior. Appellant also accused
Mr. Lopez of falsifying information because the September 17, 2004 letter Mr. Teemer had
given her included stamped rather than original signatures. Mr. Teemer subsequently provided
her with a similar document bearing actual signatures.
The employing establishment’s September 22, 2004 request for additional medical
information constitutes an administrative matter. An employee’s emotional reaction to
administrative or personnel matters generally falls outside the Act’s scope.21 However, to the
extent the evidence demonstrates that the employing establishment either erred or acted
abusively in discharging its administrative or personnel responsibilities, such action will be

17

Fred Faber, 52 ECAB 107, 109 (2000).

18

Id.

19

Marguerite J. Toland, 52 ECAB 294, 298 (2001).

20

See Kathleen D. Walker, supra note 9.

21

Andrew J. Sheppard, 53 ECAB 170, 173 (2001).

7

considered a compensable employment factor.22 Appellant has not presented sufficient evidence
to establish error or abuse. Based on information obtained during the EEO complaint process, it
was a common practice to request medical documentation from limited-duty employees. Similar
letters were issued to all limited-duty employees that required updated medical information.
Appellant’s preference for documents bearing original signatures does not establish any
wrongdoing on Mr. Lopez’s part. She has not presented any evidence that the stamped
signatures were unauthorized. Furthermore, Mr. Teemer reportedly cured any perceived defect
in the September 17, 2004 letter by obtaining original signatures and then reissuing the letter.
Accordingly, the Board finds that the September 22, 2004 incident is not compensable.
On October 14, 2004 Mr. Teemer and Ms. Walker reportedly used the PA system to try
and locate appellant. Ms. Ellis provided some information to this incident, although she did not
specify the exact date. Appellant claimed that it was unnecessary to use the PA system because
her managers knew she was either on break, at lunch or in the restroom. Monitoring work is an
administrative function of a supervisor.23 The manner in which a supervisor exercises his or her
discretion falls outside the coverage of the Act. This principle recognizes that supervisors must
be allowed to perform their duties, and at times employees will disagree with their supervisor’s
actions, but mere dislike or disagreement with certain supervisory actions will not be
compensable absent proof of error or abuse on the part of the supervisor.24 Appellant essentially
argued that using the PA system was unnecessary because Mr. Teemer or Ms. Wheeler should
have surmised that she was at one of three possible locations. Her contention and the witness
statement are not evidence of error or abuse on the part of either Mr. Teemer or Ms. Walker.
Consequently, the October 14, 2004 incident is not compensable.
Appellant also took exception to two encounters with Ms. Walker in December 2004.
The first incident occurred on December 19, 2004 when Ms. Walker reportedly asked appellant
where she had been earlier in the day and also instructed appellant to discontinue using plastic
tubs. The second incident occurred on December 22, 2004 when Ms. Walker again approached
appellant regarding her use of plastic tubs. Appellant claimed that the tubs prevented air from
blowing on her and that using them was the best and most comfortable way for her to work since
injuring herself in 2002. Again, monitoring work is an administrative function of a supervisor.25
In an August 9, 2005 statement, Ms. Walker explained that as a supervisor it was her
responsibility to ensure that her unit took timely breaks and lunches. As to the use of plastic
tubs, appellant implied that it was a necessary accommodation for a prior work-related injury.
However, she did not provide any medical documentation to establish that her work restrictions
included limited exposure to blowing air. An employee’s frustration from not being permitted to
work in a particular environment or hold a particular position is generally not compensable.26
Appellant has not provided evidence of error or abuse regarding the December 19 and 22, 2004
22

See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB 566 (1991).

23

Beverly R. Jones, 55 ECAB 411, 416 (2004); Charles D. Edwards, 55 ECAB 258, 270 (2004).

24

Linda J. Edwards-Delgado, 55 ECAB 401, 405 (2004).

25

Beverly R. Jones, supra note 23.

26

Lillian Cutler, supra note 11.

8

incidents with Ms. Walker. While she filed both a grievance and an EEO complaint regarding
these incidents, the final disposition of those complaints is not of record. The mere fact that an
employee filed an EEO complaint does not establish error or abuse on the part of her employer.27
Based on the evidence of record, the Board finds that the December 19 and 22, 2004 incidents
involving Ms. Walker are not compensable.
Appellant also alleged that, on December 30, 2004, Ms. Walker instructed her immediate
supervisor, Ms. Wright, to have a preliminary discussion with appellant regarding an unspecified
incident. She did not provide any further information about this particular incident. Thus, the
Board finds that the December 30, 2004 alleged incident has not been factually established.
The remaining incidents are primarily related to circumstances stemming from
appellant’s alleged traumatic injury on January 27, 2005, when a defective toilet paper dispenser
opened and struck the right side of her head and her right shoulder. The Office ultimately denied
this claim.
On February 3, 2005 appellant received a call at home requesting that she report to the
employing establishment’s medical unit the following day. She complied with the request.
Dr. Ostrowski examined her on February 4, 2005 and found appellant fit to resume her previous
duties. Appellant, however, remained off work in accordance with her personal physician’s
recommendation. She did not specifically challenge the February 3, 2005 examination request.
Appellant’s only objection was that Dr. Ostrowski allegedly told her that she should go ahead
and retire on disability because nothing was going to change at work. The Board finds no
substantiation for the remarks appellant attributed to Dr. Ostrowski during the February 4, 2005
examination. Accordingly, this allegation has not been factually established.
The next incidents occurred on February 14, 15 and 16, 2005. Appellant stated that she
received a call at home on February 14, 2005 requesting that she meet with Mr. Dean at work the
following day to discuss her January 27, 2005 injury. She originally agreed to the February 15,
2005 meeting, but later called and left a message cancelling the appointment. Appellant did so
on the advice of a union steward who informed her that her unscheduled days did not belong to
the employing establishment. The following morning Mr. Teemer called appellant at her home,
insisting that she meet with Mr. Dean that morning. Appellant apparently did not comply.
When she returned to work on February 16, 2005 there were no discussions that day with either
Mr. Dean or Mr. Teemer concerning her January 27, 2005 injury claim. Appellant considered
the lack of discussions a form of harassment.
The February 14 and 15, 2005 requests to meet with Mr. Dean regarding appellant’s
January 27, 2005 injury are administrative matters. As such, these incidents are not compensable
absent evidence of error or abuse on the part of the employing establishment. Appellant objected
to meeting on February 15, 2005 only after she had been advised that she did not have to report
for work on a day she was not otherwise scheduled to work. She has not demonstrated any error
27

Grievances and EEO complaints do not establish that workplace harassment or unfair treatment occurred.
Charles D. Edwards, 55 ECAB 258, 266 (2004). Furthermore, absent an admission of fault, a settlement agreement
does not establish error or abuse on the part of the employing establishment. Kim Nguyen, 53 ECAB 127,
128 (2001).

9

or abuse on the part of the employing establishment in attempting to schedule a meeting to
discuss her January 27, 2005 claim of injury. Appellant’s claim of being harassed on
February 16, 2005 is unsubstantiated. There is no evidence that anything transpired that day
between appellant and either Mr. Teemer or Mr. Dean. By itself, the mere fact that no meetings
were held that day does not establish harassment.
Two other incidents occurred on March 4, 2005. Ms. Walker offered appellant another
limited-duty assignment, which appellant denied because it was “fishy.” It is not clear what her
specific objections were or how the March 4, 2005 offer caused or contributed to her claimed
emotional condition. Ms. Walker explained that it was her responsibility to extend job offers to
all tour 2 injured employees. She indicated that the March 4, 2005 position offered appellant in
the data conversion department was within her medical restrictions, but appellant rejected the
offer. Ms. Walker further indicated that the employer continued to accommodate appellant’s
medical restrictions. The March 4, 2005 job offer was an administrative matter, and merely
characterizing it as “fishy” does not demonstrate error or abuse on the part of her employer.
The second March 4, 2005 incident involved an interview by a postal inspector and
contract fraud analyst regarding appellant’s January 27, 2005 injury claim. Appellant was shown
surveillance footage from February 2005. She claimed that the postal inspector tried to
intimidate her. Investigations that do not involve an employee’s regular or specially assigned
duties are not compensable absent a showing of error or abuse on the part of the employing
establishment.28 Appellant’s vague and unsubstantiated allegation of intimidation is not
evidence of error or abuse. Consequently, the March 4, 2005 investigative interview is not
compensable.
The March 7, 2005 suspension without pay and the April 6, 2005 notice of removal
constitute disciplinary actions, which are administrative in nature.29 Reprimands, counseling
sessions and other disciplinary actions are administrative matters that are not covered under the
Act unless there is evidence of error or abuse.30 Appellant has not established error or abuse
with respect to either of the above-noted disciplinary actions.
Because appellant failed to establish a compensable factor of employment, the Office
properly denied her claim.31 The Board need not review the medical evidence.
CONCLUSION
Appellant has not established that she sustained an emotional condition in the
performance of duty.

28

Beverly A. Spencer, 55 ECAB 501, 512 (2004).

29

Charles D. Edwards, supra note 27.

30

Andrew Wolfgang-Masters, 56 ECAB 411, 414 n.7 (2005).

31

Garry M. Carlo, supra note 13.

10

ORDER
IT IS HEREBY ORDERED THAT the August 6, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 27, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

